DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in this application.  Claims 1-15 are rejected in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 15/034231 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are fully encompassed by the claims of Application No. 15/034231.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vaningelgem et al (Applied and Environmental Microbiology), Almiron-Roig et al (Microbiology), or DeVuyst et al (International Dairy Journal).
As to claims 1-15, Vaningelgem et al disclose heteropolysaccharides substantially composed of the monosaccharides glucose, galactose, rhamnose and N-acetylgalactosamine, having a molecular weight of 100 kDa to 10,000 kDa (see Tables 4 and 3: ST 113 and 534b).  The ratio corresponds to the values according to present claims 2 and 3 (compound 534b).  The disclosure of Vaningelgem et al is also considered to fall within the definition of the claimed subject-matter, since it is not apparent, why the Streptococcus thermophilus according to present claims are different from those disclosed in Vaningelgem et al.  Vaningelgem et al furthermore disclose the production of a fermented milk product (p. 902, col. 2).  Vaningelgem et al disclose yogurt (p. 908, column 2).
Almiron-Roig et al disclose the heteropolysaccharides from Streptococcus thermophilus NCFB 2393 (p. 2795, column 1). 
DeVuyst et al also disclose the heteropolysaccharides from Streptococcus thermophilus NCFB 2393 (Table 1).
The claims appear to differ as to the specific recitation of monosaccharide percents.
The claimed percents would be no more than obvious to that of Vaningelgem et al, Almiron-Roig et al, and DeVuyst et al because they are obtained by Streptococcus thermophilus as is claimed.  
It is further noted that once the art recognizes the use of heteropolysaccharides the use and manipulation of monosaccharide percents would then be expected and obvious.  In the absence of a showing of unexpected results, Applicant is using known components for their art-recognized function to obtain no more than expected results.
All of the claim limitations have been considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
February 24, 2022